Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of October 4, 2012, between
InfuSystem Holdings, Inc., a Delaware corporation with offices at 31700 Research
Park Drive, Madison Heights, Michigan 48071-4627 (the “Company”), and Dilip
Singh, an individual currently residing at (Address) (“Employee”).

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated April 24, 2012, which expires on October 24, 2012;

WHEREAS, the Company wishes to continue to retain Employee’s services to work
for the Company as its President and Chief Executive Officer (the “Position”)
upon the terms and condition hereinafter set forth; and

WHEREAS, Employee wishes to continue serving in the Position upon the terms of
this Agreement.

NOW, THEREFORE, for such consideration as set forth herein, the sufficiency of
which is acknowledged by the Company and Employee, the Company and Employee
hereby agree to amend and restate the Prior Agreement as follows:

1. Terms of Employment. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, upon the terms and conditions
set forth in this Agreement, effective October 24, 2012 (“Effective Date”).

2. Employment and Duties. During the Employment Period (as defined below),
Employee will serve on an interim basis as the President and Chief Executive
Officer of the Company and will report to the Board. Employee will have such
duties and responsibilities that are commensurate with such position and such
other duties and responsibilities commensurate with such position as are from
time to time assigned to Employee by the Board (or a committee thereof).
Employee’s duties and responsibilities will include without limitation the
authority to hire and fire employees (other than the Chairman). During the
Employment Period, Employee will devote substantially all of his full business
time, energy and skill to the performance of his duties and responsibilities
hereunder.

3. Service as Director. As of the Effective Date, Employee is serving as a
member of the Board. For as long as Employee shall continue to serve as a member
of the Board, he shall stand for re-election to such position at each annual
meeting of the Company’s stockholders. Employee’s failure to be re-elected to
the Board, in and of itself, shall not constitute a termination of this
Agreement, nor shall it entitle Employee to any severance benefits. Pursuant to
the Company’s policies, for the duration of this Agreement, Employee will
fulfill his duties as a director without additional compensation. This Agreement
shall not in any way be construed or interpreted so as to affect adversely or
otherwise impair the right of the Company or the stockholders to remove the
Employee from the Board at any time in accordance with the provisions of
applicable law.



--------------------------------------------------------------------------------

4. Term. The term of this Agreement (the “Initial Term”) shall run from month to
month for up to a period of four (4) months from the Effective Date.

5. Compensation; Performance Bonus.

A. Employee’s base salary will be paid at the rate of $300,000 per annum.

B. Employee’s base salary will be paid at periodic intervals in accordance with
the Company’s normal payroll practices for salaried employees. Employee shall be
paid a pro rata share of his base salary in accordance with the Company’s normal
payroll practices for salaried employees should his employment be terminated
before the end of any given pay period.

C. Employee will be eligible for a performance bonus in the amount of
$166,666.67, said bonus to be determined in the sole and absolute discretion of
the Compensation Committee of the Board of Directors of the Company.

D. In the event of a Change of Control (as defined below), the Company shall pay
to Employee a bonus in the amount of $375,000.00 (the “Change of Control
Bonus”). The Change of Control Bonus will be paid on the date of the closing of
the transaction that gives rise to the Change of Control. “Change of Control”
shall be deemed to take place if hereafter (A) any “Person” or “group,” within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934 (the “Act”), other than the Company or any of its Affiliates, becomes a
beneficial owner (within the meaning of Rule 13d-3 as promulgated under the
Act), directly or indirectly, in one or a series of transactions, of securities
representing fifty percent (50%) or more of the total number of votes that may
be cast for the election of directors of the Company and two-thirds of the Board
has not consented to such event prior to its occurrence or within sixty
(60) days thereafter, provided that if the consent occurs after the event it
shall only be valid for purposes of this definition if a majority of the
consenting Board is comprised of directors of the Company who were such
immediately prior to the event; (B) any closing of a sale of all or
substantially all of the assets of the Company other than to one or more of the
Company’s Affiliates, and two-thirds of the Board has not consented to such
event prior to its occurrence or within sixty (60) days thereafter, provided
that if the consent occurs after the event it shall only be valid for purposes
of this definition if a majority of the consenting Board is comprised of
directors of the Company who were such immediately prior to the event; or
(C) within twelve (12) months after a tender offer or exchange offer for voting
securities of the Company (other than by the Company) the individuals who were
directors of the Company immediately prior thereto shall cease to constitute a
majority of the Board.

E. The Company will deduct and withhold, from the compensation payable to
Employee hereunder, any and all applicable federal, state and local income and
employment withholding taxes and any other amounts required to be deducted or
withheld by the Company under applicable statute or regulation.

F. To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the



--------------------------------------------------------------------------------

requirements of Section 10D of the Securities Exchange Act of 1934 (the
“Exchange Act”), such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy. In addition, cash amounts paid and Company
securities issued pursuant to this Agreement as “incentive-based compensation”
are subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of fraud; misconduct; breach of the agreements to which Employee is
currently or hereafter becomes a party; or other conduct by Employee that the
Board determines is detrimental to the business or reputation of the Company and
its subsidiaries, including facts and circumstances discovered after termination
of employment.

6. Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

A. Employee will be entitled to reimbursement from the Company for
(i) Employee’s regular travel between Madison Heights, MI and his place of
residence in USA, (ii) car rental and associated expenses, including fuel, or
mileage while in Madison Heights, MI, and (iii) customary, ordinary and
necessary business expenses incurred by Employee in the performance of
Employee’s duties hereunder, provided that Employee’s entitlement to such
reimbursements shall be conditioned upon Employee’s provision to the Company of
vouchers, receipts and other substantiation of such expenses in accordance with
Company policies. Any reimbursement to which the Employee is entitled pursuant
to this Section 6.A that would constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be subject to the following additional
rules: (i) no reimbursement of any such expense shall affect the Employee’s
right to reimbursement of any other such expense in any other taxable year;
(ii) reimbursement of the expense shall be made, if at all, not later than the
end of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.

B. During the Employment Period, Employee will be eligible to participate in any
group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program and other
employee benefit plans, including profit sharing plans, cafeteria benefit
programs and stock purchase and option plans, which are made available to
executives and for which Employee qualifies under the terms of such plan or
plans.

C. Employee will accrue two (2) weeks of paid time off (“PTO”) benefits (at a
rate of 6.15 hours per pay period) per term of the Employment Period in
accordance with and subject to Company policy in effect for executive officers.
In the event of the renewal of the term of this Agreement, any unused PTO shall
roll over to the next term.



--------------------------------------------------------------------------------

7. Employee Covenants.

A. Confidentiality. Employee agrees that, during the Employment Period and
thereafter, he will not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
good faith performance of his assigned duties and responsibilities and for the
benefit of the Company, either during the Employment Period or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company or its businesses, which Employee will have obtained during his
employment with the Company (“Confidential Information”). Notwithstanding the
foregoing, “Confidential Information” will not apply to information that:
(1) was known to the public prior to its disclosure to Employee; (2) becomes
generally known to the public subsequent to disclosure to Employee through no
wrongful act of Employee or any of his representatives; or (3) Employee is
required to disclose by applicable law, regulation or legal process (provided
that Employee provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
Employee also agree to turn over all copies of Confidential Information in his
control to the Company upon request or upon termination of his employment with
the Company.

B. Non-Disparagement. Employee agrees that, during the Employment Period and
thereafter, he will not, or encourage or induce others to, Disparage (as defined
below) the Company or any of its past and present officers, directors,
employees, stockholders, products or services. “Disparage” includes, without
limitation, making comments or statements to the press, the Company’s employees
or any individual or entity with whom the Company has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor of
the Company) that could adversely affect in any manner: (1) the conduct of the
business of the Company (including, without limitation, any products or business
plans or prospects); or (2) the business reputation of the Company, or any of
its products or services, or the business or personal reputation of the
Company’s past or present officers, directors, employees or stockholders; but
shall not include comments or statements made in the good faith performance of
Employee’s duties hereunder, in connection with Employee’s enforcement of his
rights under this Agreement, or in compliance with applicable law. This
paragraph is made and entered into solely for the benefit of the Company and its
successors and permitted assigns, and no other person or entity shall have any
cause of action hereunder.

C. Transition and Other Assistance. During the 30 days following the termination
of the Employment Period, Employee will take all actions the Company may
reasonably request to maintain the Company’s business, goodwill and business
relationships and to assist with transition matters, all at Company expense. In
addition, upon the receipt of notice from the Company (including outside
counsel), during the Employment Period and thereafter, Employee will respond and
provide information with regard to matters in which he has knowledge as a result
of his employment with the Company, and will provide assistance to the Company
and its representatives in the defense or prosecution of any claims that may be
made by or against the Company, to the extent that such claims may relate to the
period of Employee’s employment with the Company, all at Company expense.



--------------------------------------------------------------------------------

D. Survival of Provisions. The obligations contained in this Section 7 will
survive the termination of Employee’s employment with the Company and will be
fully enforceable thereafter.

8. Termination of Employment.

A. Death and Permanent Disability. Upon Employee’s death or permanent disability
during the Employment Period, the employment relationship created pursuant to
this Agreement will immediately terminate. Should Employee’s employment with the
Company terminate by reason of Employee’s death or permanent disability during
the Employment Period, the unpaid base salary earned by Employee pursuant to
Section 5.A for services rendered through the date of Employee’s death or
permanent disability, as applicable, the accrued but unpaid PTO earned under
Section 6.C through the date of Employee’s death or permanent disability, and
the limited death, disability, and/or income continuation benefits provided
under Section 6.B, if any, will be payable in accordance with the terms of the
plans pursuant to which such limited death or disability benefits are provided.
For purposes of this Agreement, Employee will be deemed “permanently disabled”
if Employee is so characterized pursuant to the terms of the Company’s
disability policies or programs applicable to Employee from time to time, or if
no such policy is applicable, if Employee is unable to perform the essential
functions of Employee’s duties for physical or mental reasons for thirty
(30) consecutive days.

B. Termination for Cause. The Company may at any time, upon written notice,
terminate Employee’s employment hereunder for any act qualifying as a
Termination for Cause. Such termination will be effective immediately upon such
notice. “Termination for Cause” shall mean an involuntary termination of
Employee’s employment for (i) Employee’s willful misconduct or gross negligence
which, in the good faith judgment of the Board, has a material adverse impact on
the Company (either economically or on its reputation); (ii) Employee’s
conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving fraud; (iii) Employee’s breach of his fiduciary duties to the
Company; (iv) Employee’s failure to attempt in good faith to perform his duties
or to follow the written legal direction of the Board, which failure, if
susceptible of cure, is not remedied within 15 days of written notice from the
Board specifying the details thereof; and (v) any other material breach by
Employee of this Agreement, the Company’s written code of conduct, written code
of ethics or other written policy that is not remedied within 15 days of written
notice from the Board specifying the details thereof.

C. Resignations. Upon any termination of Employee’s employment, Employee will
immediately resign from (1) all officer or other positions of the Company and
(2) all fiduciary positions (including as trustee) Employee then holds with
respect to any pension plans or trusts established by the Company.

9. Indemnification; Liability Insurance. The Company hereby agrees to indemnify
Employee and hold him harmless to the fullest extent permitted under the by-laws
of the Company in effect on the date of this Agreement against and in respect to
any actual or threatened actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including



--------------------------------------------------------------------------------

reasonable attorney’s fees), losses, and damages resulting from the good faith
performance of his assigned duties and responsibilities with the Company and any
affiliates or subsidiaries of the Company. In furtherance of the Company’s
obligation to advance expenses under the by-laws of the Company in effect on the
date of this Agreement, the Company, within 10 days of presentation of invoices,
will advance to Employee reimbursement of all legal fees and disbursements
Employee actually incurs in connection with any potentially indemnifiable matter
provided that Employee, to the extent required by applicable law, undertake to
repay such amount in the event that it is ultimately determined that Employee is
not entitled to be indemnified. In addition, the Company will cover you under
directors and officers liability insurance both during and, while potential
liability exists, after the termination of Employee’s employment in the same
amount and to the same extent as the Company covers its other officers and
directors. To the extent permitted by applicable law and the Company’s by-laws
in effect on the date of this Agreement, Employee will not be liable to the
Company or any of its affiliates or subsidiaries for his acts or omissions,
except to the extent that such acts or omissions were not made in the good faith
performance of his assigned duties and responsibilities. The obligations and
limits contained in this Section 10 will survive the termination of Employee’s
employment with the Company.

10. Section 409A. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A and, if not exempt, that amounts earned and payable pursuant to
this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Section 409A.

11. Choice of Law. The provisions of this Agreement will be construed and
interpreted under the laws of the State of Delaware, excluding such
jurisdiction’s conflict of laws principles.

12. Entire Agreement; Severability; Amendments. This Agreement and the
agreements referenced herein contain the entire agreement of the parties
relating to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The provisions of this Agreement shall be deemed severable and, if any provision
is found to be illegal, invalid or unenforceable for any reason, (a) the
provision will be amended automatically to the minimum extent necessary to cure
the illegality or invalidity and permit enforcement and (b) the illegality,
invalidity or unenforceability will not affect the legality, validity or
enforceability of the other provisions hereof. No amendments, alterations or
modifications of this Agreement will be valid unless made in writing and signed
by Employee and a duly authorized officer or director of the Company.

13. Assignment. Notwithstanding anything else herein, this Agreement is personal
to Employee and neither this Agreement nor any rights hereunder may be assigned
by Employee. The Company may assign this Agreement to an affiliate or to any
acquiror of all or substantially all of the business and/or assets of the
Company, in which case the term “Company” will mean such affiliate or acquiror.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.



--------------------------------------------------------------------------------

14. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

15. Arbitration. Employee agrees that all disagreements, disputes and
controversies between Employee and the Company arising under or in connection
with this Agreement will be settled by arbitration conducted before a single
arbitrator mutually agreed to by the Company and you, sitting in Madison
Heights, Michigan or such other location agreed to by Employee and the Company,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect; provided, however, that if the Company and Employee
are unable to agree on a single arbitrator within 30 days of the demand by
another party for arbitration, an arbitrator will be designated by the Michigan
Office of the American Arbitration Association. The determination of the
arbitrator will set forth in writing findings of fact and conclusions of law
upon which the determination was based, and will be final and binding on
Employee and the Company. Each party waives right to trial by jury and further
review or appeal of the arbitrator’s ruling. Judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction. The arbitrator
will, in its award, allocate between the parties the costs of arbitration,
including the arbitrator’s fees and expenses, in such proportions as the
arbitrator deems just. Each party shall pay its own attorneys’ fees and expenses
in connection with any such arbitration.

16. Counterparts, Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via facsimile.

18. Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at Office of
the Corporate Secretary, 31700 Research Park Drive, Madison Heights, Michigan
48071-4627 and to Employee at the most recent address reflected in the Company’s
permanent records.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
October 4, 2012.

 

INFUSYSTEM HOLDINGS, INC.       Dilip Singh By:   /s/ Charles M.
Gillman                                                   

/s/ Dilip Singh

Name:   Charles M. Gillman       Title:  

Chairman of the Compensation

Committee of the Board of Directors

     